UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4465


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MATTHEW JAMES OWENS,

                Defendant - Appellant.



                               No. 14-4484


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DENNIS SHAQUILLE ROSS,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00439-CCE-1; 1:13-cr-00439-CCE-2)


Submitted:   January 6, 2015                 Decided:   March 24, 2015


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


J. Scott Coalter, COALTER LAW P.L.L.C., Greensboro, North
Carolina; Kathleen A. Gleason, John A. Dusenbury, Jr., OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Greensboro, North Carolina, for
Appellants. Clifton Thomas Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Matthew    Owens      and     Dennis    Ross       appeal      the    district

court’s criminal judgments.                 Owens was sentenced to 120 months’

imprisonment for assaulting, robbing, and putting in jeopardy

the life of a person having lawful custody of United States mail

matter, in violation of 18 U.S.C. § 2114(a) (2012).                                  Ross was

sentenced to 155 months’ imprisonment for the same offense, and

for carrying and using, by brandishing, firearms during and in

relation    to    a    crime    of     violence,      in    violation         of    18    U.S.C.

§ 924(c)(1)(A)(ii) (2012).

               In accordance with Anders v. California, 386 U.S. 738

(1967), counsel for Owens and Ross filed a brief certifying that

there    are    no    meritorious         grounds     for    appeal         but    questioning

whether    the    district      court       (1)     plainly       erred      in    calculating

Owens’s    criminal       history         category    (“CHC”)          or   (2)    imposed    an

unreasonable         sentence     on       either    Owens        or    Ross.        Although

notified of the right to do so, neither Owens nor Ross filed a

pro se supplemental brief.                We affirm.

               Because Owens did not object to his criminal history

calculation      in    the     district      court,     our       review      is    for   plain

error.     United States v. Olano, 507 U.S. 725, 732 (1993).                                 To

establish      plain     error,      an    appellant       must    show      that    an   error

(1) occurred, (2) was plain, and (3) affected his substantial

rights.     United States v. Muhammad, 478 F.3d 247, 249 (4th Cir.

                                              3
2007).      Even then, “correction of the error remains within our

discretion,       which    we     should     not         exercise    unless    the        error

seriously affects the fairness, integrity or public reputation

of judicial proceedings.”                Id. (internal quotation marks and

alterations omitted).

             We   have     reviewed      the       record    and    conclude       that     the

district     court      did     not    plainly       err     in    calculating       Owens’s

criminal history category.              To the contrary, the district court

properly added one criminal history point for a 2009 conviction

for shoplifting, pursuant to U.S. Sentencing Guidelines Manual

§§ 4A1.1(c) and 4A1.2(d)(2)(B).

             Owens and Ross both question whether their sentences

are    unreasonable.           Our     review       for    reasonableness          uses    “an

abuse-of-discretion standard.”                 Gall v. United States, 552 U.S.

38, 51 (2007).          We must first review for “significant procedural

error,”     including         “improperly          calculating[]       the     Guidelines

range, . . . failing to consider the [18 U.S.C.] § 3553(a)

[(2012)]     factors,         selecting        a    sentence        based     on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”     Id.

             If    we     find    no    procedural          error,    we     examine        the

substantive reasonableness of the sentence under “the totality

of    the   circumstances.”            Id.         The    sentence    imposed       must    be

“sufficient, but not greater than necessary,” to satisfy the

                                             4
goals of sentencing.              See 18 U.S.C. § 3553(a).             We presume on

appeal that a sentence within a properly calculated advisory

Guidelines range is reasonable.                    United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007); see Rita v. United States, 551

U.S.    338,       346-56    (2007)      (upholding   appellate       presumption   of

reasonableness for within-Guidelines sentence).                        The defendant

bears the burden to rebut the presumption by showing “that the

sentence is unreasonable when measured against the § 3553(a)

factors.”          United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

               The district court here committed no procedural error,

as     both    Owens        and   Ross     received       adequate,    individualized

explanations of their within-Guidelines sentences.                      We also find

the sentences to be substantively reasonable.                          In accordance

with Anders, we have reviewed the record in this case and have

found no meritorious issues for appeal.                     We therefore affirm the

district       court’s       judgments.          Ross’s     motion    for   substitute

counsel       is   denied.        This   court    requires    that    counsel    inform

Owens and Ross, in writing, of the right to petition the Supreme

Court    of    the    United      States    for    further    review.       If   either

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                       Counsel’s



                                             5
motion    must   state    that   a   copy    thereof      was    served    on   the

appellant.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in    the     materials

before   this    court   and   argument     would   not   aid    the    decisional

process.

                                                                           AFFIRMED




                                       6